Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nelson Rivas Alvarez appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendants’ motion for summary judgment on his civil complaint filed pursuant to the Privacy Act of 1974, 5 U.S.C. § 552a (West 2007 & Supp.2012), and the Freedom of Information Act, 5 U.S.C. § 552 (West 2007 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Alvarez v. United States Dep’t of Treasury, No. 1:10-cv-00175-IMK-JSK (N.D.W.Va. Aug. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED. '